         Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 1 of 33




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In re:                                     §
                                           §     Case No. 20-32465
BOS SOLUTIONS LTD.                         §
                                           §     Chapter 15
         Debtor in a foreign proceeding.   §
                                           §     Joint Administration Requested
                                           §
In re:                                     §
                                           §     Case No. 20-32467
BOS SOLUTIONS INC.                         §
                                           §     Chapter 15
         Debtor in a foreign proceeding.   §
                                           §     Joint Administration Requested
                                           §
In re:                                     §
                                           §     Case No. 20-32468
BOS LEASECO LLC                            §
                                           §     Chapter 15
                                           §
         Debtor in a foreign proceeding.   §     Joint Administration Requested
                                           §
In re:                                     §
                                           §     Case No. 20-32469
BOS SOLUTIONS REAL ESTATE                  §
INC.                                       §     Chapter 15
                                           §
Debtor in a foreign proceeding.            §     Joint Administration Requested
                                           §
In re:                                     §
                                           §     Case No. 20-32470
BOS USHOLDCO INC.                          §
                                           §     Chapter 15
         Debtor in a foreign proceeding.   §
                                           §     Joint Administration Requested
                                           §




                                           1
         Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 2 of 33




      EMERGENCY PETITION FOR RECOGNITION AS FOREIGN MAIN
 PROCEEDINGS, OR ALTERNATIVELY AS FOREIGN NONMAIN PROCEEDINGS,
     PURSUANT TO SECTIONS 1515 AND 1517 OF THE UNITED STATES
              BANKRUPTCY CODE AND RELATED RELIEF

      THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
      OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
      PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
      AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY.
      YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS
      WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
      NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
      GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
      HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS
      THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
      HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

      REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

      EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
      MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO
      ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR YOU BELIEVE THE
      EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
      IMMEDIATE RESPONSE.

       Ernst & Young Inc. (“EY”) solely in its capacity as court-appointed receiver (the

“Receiver”) of (1) BOS Solutions Ltd. (“BOS Ltd.”), (2) BOS Solutions Inc. (“BOS Inc.”), (3)

BOS Leaseco LLC (“BOS Leaseco”), (4) BOS Solutions Real Estate Inc. (“BOS Real Estate”),

and (5) BOS USHoldco Inc. (“BOS Holdco”) (collectively, “BOS” or the “Debtors”) based upon

the Receivership Order dated May 4, 2020 (the “Receivership Order”), entered by the Court of

Queen’s Bench of Alberta in the Judicial Centre of Calgary, Canada, Court File No. 2001-05949

(the “Canadian Court” and the “Canadian Proceedings”), and as authorized foreign representative

of the above-captioned Debtors, by and through its undersigned counsel, respectfully files the

official form petition and this petition (together, the “Petition”) pursuant to section 1515 of title 11

of the United States Code (the “Bankruptcy Code”) for entry of an order recognizing the Canadian

Proceedings as foreign main proceedings pursuant to section 1517 of the Bankruptcy Code,

thereby granting related relief pursuant to section 1520 of the Bankruptcy Code and additional




                                                   2
         Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 3 of 33




relief pursuant to section 1521 of the Bankruptcy Code. In the alternative, should the Court not

recognize the Canadian Proceedings as foreign main proceedings (either in whole or in part), the

Receiver seeks recognition of the Canadian Proceedings as foreign nonmain proceedings, as

defined in section 1502(5) of the Bankruptcy Code, and seeks additional relief available under

section 1521 of the Bankruptcy Code.

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(a) and (b)

and sections 109 and 1501 of the Bankruptcy Code. Venue is proper in this district pursuant to 28

U.S.C. § 1410. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

                                        INTRODUCTION

       2.      The Debtors are a group of Canadian-owned companies that are engaged in the

business of providing customizable and scalable liquids-solids separation in western Canada and

the United States. Such services are provided to the oilfield services industry and to other industrial

undertakings including construction. The Debtors’ structure is as follows: (1) BOS Ltd. is a

Canadian corporation that conducts the Debtors’ Canadian operations, is the owner of all

equipment used in the Debtors’ operations, and the ultimate parent company of BOS Inc., BOS

Leaseco, BOS Real Estate, and BOS Holdco; (2) BOS Inc. is a Colorado corporation headquartered

in Houston, Texas that conducts the Debtors’ U.S. operations; (3) BOS Leaseco is a Delaware

limited liability company that owns and rents out the field assets and equipment to BOS Inc.; (4)

BOS Real Estate is a Colorado corporation that owns or leases the U.S. based real estate assets or

rental properties used by BOS Inc. in the performance of its U.S. operations; and (5) BOS Holdco

is a Delaware corporation that owns and holds the investment in BOS Ltd. BOS Ltd. and BOS Inc.

are borrowers, and BOS Leaseco, BOS Real Estate, and BOS Holdco are guarantors, under a loan

from a Canadian lender group agented by the National Bank of Canada (“NBC”) in the amount of


                                                  3
             Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 4 of 33




approximately U.S. $38 million and CA $6 million, with security interests claimed on essentially

all assets of the Debtors (“Canadian Credit Agreement”) (as more fully defined below). The

Canadian Credit Agreement has been, and continues to be, in default.

           3.        On May 4, 2020, the Debtors were placed into a receivership proceeding under

section 243 of the Canadian Bankruptcy and Insolvency Act, RSC 1985 c B-3 (the “BIA”) and

section 13(2) of the Judicature Act, RSA 2000 c J-2.

           4.        In addition to seeking recognition of the Canadian Proceedings as foreign main

proceedings, the Receiver also seeks certain injunctive relief pursuant to 11 U.S.C. §§ 1519 and

1521 to protect the Debtors and their assets and creditors.

           5.        On May 4, 2020, all the Debtors’ directors resigned leaving the Receiver with sole

management powers over the Debtors. Pursuant to the Receivership Order, the Receiver is

authorized to, among other things, “manage, operate and carry on the business of the Debtors.”

(Receivership Order, § 3(c)). The Receiver intends to continue to operate the Debtors for a

reasonable time and ultimately sell the Debtors’ assets as a going concern. As such, the Receiver

seeks the Chapter 15 relief requested herein.

                                         SUPPORT FOR THIS MOTION

           6.        The Receiver attaches the following Exhibits to this Petition.

    Exhibit         Description                                            Comment
    A               Form of Order Granting Emergency Petition for
                    Recognition as Foreign Main Proceeding Pursuant to
                    Sections 1515 and 1517 of the United States Bankruptcy
                    Code and Related Relief

           7.        The Receiver also requests that the Court take judicial notice of its files in this case,

and relies upon the Witness and Exhibit List in Support of First Day Motions (the “Exhibits List”),1


1
    The Exhibits List and all exhibits thereto are incorporated into this Petition by reference for all purposes as if fully
    set forth at length.


                                                              4
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 5 of 33




and the Declaration of Receiver in Support of (A) Receiver’s Emergency Ex Parte Application for

Temporary Restraining Order and Relief Pursuant to Sections 105(a) and 1519 of the Bankruptcy

Code, and (B) Emergency Petition for Recognition as Foreign Main Proceedings, or Alternatively

as Foreign Nonmain Proceedings, Pursuant to Sections 1515 and 1517 of the United States

Bankruptcy Code and Related Relief, both filed contemporaneously herewith.

                                        BACKGROUND

       A.      The Structure of the Debtors

       8.      There are five (5) entities that are chapter 15 debtors, one (1) of which is a Canadian

entity, and four (4) of which are either a direct or indirect subsidiary of the Canadian entity. The

Debtors are described below.

       B.      Canadian Entity

       9.      BOS Ltd., which is the ultimate direct or indirect parent entity of the other Debtors,

is a corporation incorporated pursuant to the provisions of the Business Corporations Act (British

Columbia) with a registered office located in the City of Vancouver. BOS Ltd. carries on business

in Alberta and is extra-provincially in the Province of Alberta.

       C.      U.S. Subsidiaries

       10.     BOS Real Estate is a corporation incorporated pursuant to the laws of the State of

Colorado, United States, with an office in Houston, Texas. BOS Real Estate is a wholly owned

subsidiary of BOS Ltd.

       11.     BOS Holdco is a corporation incorporated pursuant to the laws of the State of

Delaware, United States, with a registered office located in the State of Delaware. BOS Holdco is

a wholly owned subsidiary of BOS Ltd.




                                                 5
         Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 6 of 33




       12.     BOS Inc. is a corporation incorporated pursuant to the laws of the State of

Colorado, United States, with an office in Houston, Texas. BOS Inc. is a wholly owned subsidiary

of BOS Holdco.

       13.     BOS Leaseco is a corporation incorporated pursuant to the laws of the State of

Delaware, United States, with a registered office located in the State of Delaware. BOS Leaseco

is a wholly owned subsidiary of BOS Inc.

       D.      Business Operations of the Debtors

       14.     The Debtors are engaged in the business of providing customizable and scalable

liquids-solids separation in western Canada and the United States. Such services are provided to

the oilfield services industry and to other industrial undertakings including construction. In the

energy industry, the Debtors provide a proprietary process that is designed to significantly reduce

the costs associated with drilling oil and gas wells by recycling the drilling fluid that is

continuously used in the drilling process and reducing the volume of drilling waste for disposal.

Additionally, the liquids-solids separation process yields a higher quality drilling fluid with less

solids suspended in the liquid, which allows for faster drilling and reduces the abrasive wear on

downhole equipment. The environmental solutions division of the business provides a similar

solution for industries such as construction, horizontal directional drilling, remediation, industrial,

agricultural and municipal. Many of the same cost-saving benefits and efficiencies realized by

oilfield customers are also captured by customers in industrial applications where fluid recycling,

reduced waste disposal and environmental factors are important.

       15.     The Debtors’ operations are conducted in: (A) two (2) offices in Alberta, Canada

and (B) five (5) offices in the United States (two (2) field offices in Texas, one (1) field office in

each of North Dakota and Pennsylvania, and a corporate office in Houston, Texas). The Debtors




                                                  6
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 7 of 33




have approximately 21 employees in Canada (who are employed by BOS Ltd.) and approximately

181 employees in the United States (who are employed by BOS Inc.).

       16.     Until October 2019, BOS Ltd.’s treasury and finance operations including its Chief

Financial Officer were located in Calgary, Alberta. In October 2019, the treasury and finance

operations were relocated to Houston, Texas. The U.S. operations are conducted through BOS

Inc. which is headquartered in Houston, Texas. All the Debtors’ equipment is owned by BOS Ltd.

(the Canadian parent company), and each Debtor maintains one or more bank accounts in Canada.

       17.     While the Debtors have some unsecured trade debt, the majority of the Debtors’

debt was incurred under the Canadian Credit Agreement. The Canadian Credit Agreement is

governed by the laws of the Province of Alberta and the laws of Canada applicable therein. (See

Canadian Credit Agreement, section 12.4 (governed by Alberta law)).

       E.      Events Leading to the Commencement of the Canadian Proceedings

       18.     The Applicant for the Receivership Order is NBC. NBC is the administrative agent

(in such capacity, the “Agent”) on behalf of itself and for and on behalf of a group of corporate

entities, including National Bank of Canada, HSBC Bank Canada, ATB Financial, and The

Toronto-Dominion Bank (collectively, and in such capacity, the “Lenders”) pursuant to that certain

Amended and Restated Credit Agreement, dated as of September 14, 2018 between BOS Ltd. and

BOS Solutions Inc. (collectively, the “Borrowers”), as borrowers, BOS Leaseco, BOS Real Estate,

and BOS Holdco (collectively, the “Guarantors”), as guarantors, NBC acting as Agent, and the

Lenders, as lenders (the “Canadian Credit Agreement”). The Agent alleges that, as of April 24,

2020, the total indebtedness of the Borrowers to the Agent and the Lenders under the Canadian

Credit Agreement is (a) USD $37,964,646.22 and CAD $6,136,261.11 plus (b) all legal and other

costs and expenses incurred by the Agent (both prior to and following the date of the Originating

Application) pursuant to the terms of the Canadian Credit Agreement, (collectively, the


                                                7
            Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 8 of 33




“Indebtedness”). The Agent claims that the Indebtedness is secured by essentially all property of

the Debtors.

          F.       The Canadian Proceedings

          19.      After multiple events of default by the Debtors under the Canadian Credit

Agreement, on May 4, 2020, NBC filed an Originating Application (Appointment of Receiver) in

the Canadian Proceedings seeking the appointment of EY as receiver under section 243 of the BIA

and section 13(2) of the Judicature Act, RSA 2000 c J-2.

          20.      The applicable Canadian laws are discussed in the Declaration of Foreign Counsel

attached to the Exhibits List. The BIA is one of two pieces of federal legislation in Canada

applicable to bankruptcies and insolvencies.2 Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-3

(Can.). The BIA governs both voluntary and involuntary bankruptcy liquidations and provides for

debtor reorganizations.

          21.      The BIA also authorizes a court to appoint a receiver upon a secured creditor’s

application. Id. § 243(1). Such court-appointed receivers are given a mandate and specific powers

as set out in the order appointing the receiver. These duties typically include: (1) taking possession

and control of the property and assets of the debtor; (2) marketing and selling such property and

assets in a commercially reasonable manner (whether as a going concern, en-bloc, or otherwise)

and under the supervision and approval of the appointing court; and (3) distributing the proceeds

of such sales to the stakeholders in accordance with the legal entitlement. The appointing court has




2
    The second federal legislation in Canada concerning bankruptcies and insolvencies is the Companies’ Creditors
    Arrangement Act (“CCAA”), which affords financially troubled corporations the opportunity to restructure their
    financial affairs through a “Plan of Arrangement.” Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36
    (Can.). The CCAA process is akin to chapter 11 of the Bankruptcy Code, affording companies an opportunity to
    restructure operations rather than liquidate. See In re Fracmaster, Ltd., 237 B.R. 627, 629 n.3 (Bankr. E.D. Tex.
    1999).


                                                          8
         Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 9 of 33




broad discretion to authorize the receiver to “take any other action that the court considers

advisable.” Id. § 243(1)(c).

       22.     A court-appointed receiver under the BIA is a “national” receiver, meaning that a

receiver administers assets in each of Canada’s ten (10) provinces and three (3) territories, typically

without further order of provincial courts. The BIA and its related legislation (the Companies’

Creditors Arrangement Act) are federal legislation. Provincial legislative jurisdiction governs

property and civil rights, potentially affecting some insolvency-related matters, similar to the

interplay between state and federal law in the United States. Nonetheless, the BIA provides a

statutory framework for a court-appointed receiver to carry out its mandate on a national basis

rather than relying on the various provincial statutes or courts for its authority.

       23.     The Judicature Act authorizes Canadian Courts to appoint a receiver when it is “just

and convenient” on any terms and conditions the Canadian Court determines are just. Generally,

the Judicature Act codifies broad equitable powers of the Court which allows it to provide for

certain remedies where equitable, including the appointment of a receiver. The powers and duties

of a receiver appointed by the Court pursuant to section 13(2) of the Judicature Act is set out in

the order appointing the receiver and may be tailored to the specific circumstances. Generally,

such powers and/or duties will be the same or similar to a receiver appointed under the BIA as

noted above.

       24.     On May 4, 2020, the Canadian Court, Honorable Justice P. R. Jeffrey, entered the

Receivership Order pursuant to section 243 of the BIA and section 13(2) of the Judicature Act,

RSA 2000 c J-2. The Receivership Order specifically authorizes the Receiver to act “as a

representative in respect of the within proceedings for the purpose of having these proceedings

recognized in a jurisdiction outside Canada.” (Receivership Order ¶ 31). It empowers and




                                                  9
         Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 10 of 33




authorizes the Receiver to take numerous steps involving the property of the entities subject to the

Canadian Proceeding. (Receivership Order ¶ 3). Likewise, the Receivership Order grants the

Receiver access to all of the Debtors’ books, records, contracts, securities, and information.

(Receivership Order ¶¶ 4-6). Additionally, the Receivership Order imposes a stay of proceedings

against the Receiver, the Debtors, or the Debtors’ property similar to the protections available

under 11 U.S.C. § 362(a). (Receivership Order ¶¶ 7-11).

         25.   In the Receivership Order, the Canadian Court granted the Receiver a charge (the

“Receiver’s Charge”) on all of the Debtors’ current and future assets, undertakings, and properties

of every nature or kind whatsoever, and wherever located, including all proceeds thereof

(collectively, the “Property”) to secure payment of the reasonable fees and expenses of the

Receiver and its counsel, not to exceed $1,000,000 (or such greater amount as the Canadian Court

may by further order authorize). (Receivership Order ¶ 18). The Receiver’s Charge has the

priority set forth in paragraph 18 of the Receivership Order.

         26.   The Canadian Court also authorized the Receiver to borrow, by way of a revolving

credit or otherwise, such monies from time to time as it may consider necessary or desirable,

provided that the outstanding principal amount does not exceed CA $2,500,000 (or such greater

amount as the Canadian Court may by further order authorize) on the terms set forth in paragraph

21 of the Receivership Order. (Receivership Order ¶ 21). The Canadian Court granted a charge

(the “Receiver’s Borrowings Charge”) on the Property to secure payment of the monies borrowed,

together with interest and charges thereon, by the Receiver pursuant to the Receivership Order.

The Receiver’s Borrowings Charge has the priority set forth in paragraph 21 of the Receivership

Order.




                                                10
            Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 11 of 33




           27.       Consistent with section 14.06(1.2) of the BIA, the Receivership Order provides that

“[t]he Receiver shall not be liable for any employee-related liabilities, including any successor

employer liabilities . . . , other than such amounts as the Receiver may specifically agree in writing

to pay, or in respect of its obligations under sections 81.4(5) or 81.6(3) of the BIA or under the

Wage Earner Protection Program Act . . . .” (the “Receiver’s Protections”). (Receivership Order

¶ 14).3

           28.       The Receivership Order includes a request by the Canadian Court for “aid and

recognition of any court . . . having jurisdiction in Canada or in any foreign jurisdiction . . ., to

give effect to [the Receivership Order] and to assist the Receiver and its agents in carrying out the

terms of [the Receivership Order].” (Receivership Order ¶ 30).

           G.        The Chapter 15 Cases

           29.       On May 4, 2020, the Receiver filed Official Form No. 401 Chapter 15 petitions for

each of the Debtors pursuant to 11 U.S.C. § 1504, 1509(a) and 1515(a).

           30.       Pursuant to the Receivership Order, the Receiver is a foreign representative in a

foreign proceeding, and hereby seeks relief under Chapter 15 of the Bankruptcy Code.

                                                RELIEF REQUESTED

           31.       The Receiver hereby respectfully requests that this Court enter an order pursuant to

Sections 105, 1507, 1517, 1520 and 1521 of the Bankruptcy Code, substantially in the form of the




3
    Section 14.06(1.2) of the BIA provides:
         Despite anything in federal or provincial law, if a trustee, in that position, carries on the business of a debtor or
           continues the employment of a debtor’s employees, the trustee is not by reason of that fact personally liable
           in respect of a liability, including one as a successor employer,
         (a) that is in respect of the employees or former employees of the debtor or a predecessor of the debtor or in
           respect of a pension plan for the benefit of those employees; and
         (b) that exists before the trustee is appointed or that is calculated by reference to a period before the
           appointment.


                                                              11
          Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 12 of 33




proposed order attached hereto as Exhibit A (the “Proposed Order”), providing the following

relief:

              Recognition of the Canadian Proceedings as a foreign main proceeding as defined
               in Section 1502(4) of the Bankruptcy Code;

              Granting the Receiver the relief afforded under Section 1520 of the Bankruptcy
               Code as is provided by right upon the recognition of the Canadian Proceedings as
               a foreign main proceeding;

              Granting further additional relief as authorized by Section 1521 of the Bankruptcy
               Code including, without limitation:

               ○      Staying the commencement or continuation of any action or proceeding
                      concerning the assets, rights, obligations or liabilities of the Debtors,
                      including any action or proceeding against EY in its capacity as Receiver of
                      the Debtors, to the extent not stayed under Section 1520(a) of the
                      Bankruptcy Code;

               ○      Staying execution against the assets of the Debtors to the extent not stayed
                      under Section 1520(a) of the Bankruptcy Code;

               ○      Suspending the right to transfer or otherwise dispose of any assets of the
                      Debtors to the extent not suspended under Section 1520(a) of the
                      Bankruptcy Code by any person or entity other than the Receiver unless
                      authorized in writing by the Receiver or by Order of this Court;

               ○      Granting comity to, and final recognition and enforcement of, the
                      Receiver’s Charge, the Receiver’s Borrowing Charge, and the Receiver’s
                      Protections;

               o      Providing that in accordance with sections 105(a), 345(b), and 363(c), the
                      Debtors’ existing cash management systems and procedures and the deposit
                      agreements between the Debtors and their existing depository and
                      disbursement banks (collectively, the “Banks”) shall continue to govern the
                      postpetition cash management relationship between the Debtors and the
                      Banks;

               o      Providing for the examination of witnesses, the taking of evidence, the
                      production of documents, or the delivery of information concerning the
                      assets, affairs, rights, obligations or liabilities of the Debtors, and finding
                      that such information is required in the Canadian Proceedings under the law
                      of the United States; and

               ○      Entrusting the administration or realization of all or part of the assets of the
                      Debtors within the territorial jurisdiction of the United States to the
                      Receiver;


                                                12
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 13 of 33




               Otherwise granting comity to and giving full force and effect to the Canadian Court,
                the Canadian Proceedings, and the Receivership Order; and

               Awarding the Receiver such other and further relief as this Court deems just and
                appropriate.

        32.     The Receiver respectfully submits that the Canadian Proceedings should be

recognized as a foreign main proceeding as defined in section 1502(4) of the Bankruptcy Code. If,

however, the Court determines the Canadian Proceedings are not foreign main proceedings (either

in whole or in part), the Receiver seeks recognition of the Canadian Proceedings as a foreign

nonmain proceeding, as defined in section 1502(5) of the Bankruptcy Code, and requests that the

Court grant the relief requested above under the Court’s discretion pursuant to section 1521 of the

Bankruptcy Code.

                               BASIS FOR RELIEF REQUESTED

        A.      Statutory Authority

        33.     A Chapter 15 case is commenced when a foreign representative files a petition for

recognition of a foreign proceeding under 11 U.S.C. § 1515. See In re Oversight & Control

Comm’n of Avánzit, S.A., 385 B.R. 525, 532 (Bankr. S.D.N.Y. 2008). Pursuant to section 1515(b)

of the Bankruptcy Code, the recognition petition must be accompanied by certain documentary

evidence which the court may presume to be authentic. 11 U.S.C. § 1516(b). The Court must grant

the request for recognition if it finds:

                (1)     such foreign proceeding for which recognition is sought is a foreign
                        main proceeding or foreign nonmain proceeding within the meaning
                        of section 1502;

                (2)     the foreign representative applying for recognition is a person or
                        body; and

                (3)     the petition meets the requirements of section 1515.

11 U.S.C. § 1517(a).




                                                 13
           Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 14 of 33




          34.      A decision or certificate from a foreign court indicating the foreign proceeding is a

“foreign proceeding,” as defined in section 101(23) of the Bankruptcy Code, is presumptively

correct. 11 U.S.C. § 1516(a). Similarly, a decision or certificate from a foreign court indicating

that the foreign representative is a “foreign representative,” as defined in section 101(24) of the

Bankruptcy Code, is presumptively correct. Id.

          35.      As stated above, (a) the Canadian Proceedings are foreign proceedings under the

definition of 11 U.S.C. § 101(23), (b) the Receiver is a foreign representative under the definition

of 11 U.S.C. § 101(24) and is a person under the definition of 11 U.S.C. § 101(41), and (c) the

petition meets the requirements of Section 1515, namely, the evidence of the foreign proceedings

and the foreign representative has been provided.4 (See Receivership Order). Accordingly, the

requirements for recognition of the Canadian Proceedings as foreign proceedings are met.

          B.       Rule Requirements for Recognition of the Canadian Proceedings

          36.      A petition for recognition of a foreign proceeding under Chapter 15 of the

Bankruptcy Code shall state the country where the debtor has its center of main interests. FED. R.

BANKR. P. 1004.2(a) (herein, the “Rule(s)”). The center of main interests for each of the Debtors

is Alberta, Canada. This has been provided in the Debtors’ Official Form 401 Petitions.

          37.      The petition for recognition shall also identify each country in which a foreign

proceeding by, regarding, or against the debtor is pending. Id. The Debtors are debtors in the

foreign proceedings described in the Receivership Order. This information has also been provided

in the Debtors’ Official Form 401 Petitions.

          38.      A foreign representative filing a petition for recognition under chapter 15 shall file

with the petition a corporate ownership statement containing the information described in Rule



4
    The term “person” includes individual, partnership, and corporation. 11 U.S.C. § 101(41).


                                                          14
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 15 of 33




7007.1. FED. R. BANKR. P. 1007(a)(4). Such a corporate ownership statement has been filed

contemporaneously herewith.

       39.     A foreign representative filing a petition for recognition under chapter 15 shall file

with the petition (unless the court orders otherwise), a list containing the names and addresses of

all persons or bodies authorized to administer foreign proceedings of the debtor, all parties to

litigation pending in the United States in which the debtor is a party at the time of the filing of the

petition, and all entities against whom provisional relief is being sought under section 1519 of the

Bankruptcy Code. FED. R. BANKR. P. 1007(a)(4). A Rule 1007(a)(4) list has been filed

contemporaneously herewith.

       C.      Requirements for a Petition for Recognition

       40.     A petition for recognition shall be accompanied by any one of the following:

               (1)     a certified copy of the decision commencing such foreign
                       proceeding and appointing the foreign representative;

               (2)     a certificate from the foreign court affirming the existence of such
                       foreign proceeding and of the appointment of the foreign
                       representative; or

               (3)     in the absence of evidence referred to in paragraphs (1) and (2), any
                       other evidence acceptable to the court of the existence of such
                       foreign proceeding and of the appointment of the foreign
                       representative.

11 U.S.C. § 1515(b).

       41.     Accordingly, in compliance with 11 U.S.C. § 1515(b), attached to the Debtors’

petitions is the Receivership Order from the Canadian Proceedings, which may be presumed

authentic. 11 U.S.C. § 1516(b).




                                                  15
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 16 of 33




       D.      The Canadian Proceedings are Pending “Foreign Proceedings”

       42.     “Foreign proceeding” is defined in the Bankruptcy Code as “a collective judicial or

administrative proceeding in a foreign country, including an interim proceeding, under a law

relating to insolvency or adjustment of debt in which proceeding the assets and affairs of the debtor

are subject to control or supervision by a foreign court, for the purpose of reorganization or

liquidation.” 11 U.S.C. § 101(23).

       43.     The Canadian Proceedings fall squarely within the definition of “foreign

proceeding.” Prior to the passage of Chapter 15, United States courts recognized cases filed under

Canada’s federal bankruptcy and insolvency statutes, the BIA and the Companies Creditors

Arrangement Act (the “CCAA”), to be “relating to insolvency.” See Tradewell, Inc. v. American

Sensors Elecs., Inc., No. 96 CIV. 2474(DAB), 1997 WL 423075, at *1, n. 1 (S.D.N.Y. July 29,

1997) (noting that the “CCAA is a broad statute, the purpose of which is to provide insolvent

debtors with the opportunity to restructure their financial affairs with their creditors.”) (internal

quotations omitted). Moreover, since the passage of Chapter 15, cases filed under Canada’s

insolvency schemes have consistently been recognized as “foreign proceedings.” See, e.g., In re

Calmena Energy Servs. Inc., No 15-30786, ECF No. 17 (Bankr. S.D. Tex. March 5, 2015) (Brown,

J.) (recognizing Canadian BIA receivership proceeding as foreign proceeding); In re Poseidon

Concepts Corp., No. 13-15893, ECF No. 60 (Bankr. D. Colo. May 15, 2013) (recognizing a CCAA

proceeding as a foreign proceeding); In re Nortel Networks, Inc., 469 B.R. 478, 487 (Bankr. D.

Del. 2012) (stating the Court had previously entered an Order recognizing the proceeding under

the CCAA was a foreign main proceeding under chapter 15 of the Bankruptcy Code); In re

Metcalfe & Mansfield Alternative Invests., 421 B.R. 685, 688 (Bankr. S.D.N.Y. 2010) (“It is clear

that the Canadian Proceedings should be recognized as a foreign main proceeding.”); In re Gandi

Innovations Holdings, LLC, 09-51782-C, 2009 WL 2916908, at *1 (Bankr. W.D. Tex. June 5,


                                                 16
           Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 17 of 33




2009) (“[T]he CCAA Proceeding is a foreign proceeding entitled to recognition under Chapter 15

of the Code.”).5 In addition, the United States Bankruptcy Court for the Northern District of Texas

recently found that a Canadian receivership proceeding under section 243 of the BIA, RSC 1985

c B-3 and section 13(2) of the Judicature Act, RSA 2000 c J-2 was a “foreign proceeding” within

the meaning of Section 101(23) of the Bankruptcy Code. See In re Eagle Energy Inc., Case No.

19-33868-15, ECF No. 35, ¶ J (Bankr. N.D. Tex. Dec. 5, 2019).

          E.       The Receiver Is a “Foreign Representative”

          44.      Section 101(24) of the Bankruptcy Code defines “foreign representative” as “a

person or body, including a person or body appointed on an interim basis, authorized in a foreign

proceeding to administer the reorganization or the liquidation of the debtor’s assets or affairs or to

act as a representative of such foreign proceeding.”

          45.      The Receiver may serve as the “foreign representative” because it constitutes a

“person or body.” “Person” is defined under section 101(41) of the Bankruptcy Code to include

an individual, partnership or corporation. 11 U.S.C. § 101(41). Because the Receiver is an

incorporated entity, it therefore qualifies as a “person” and can accordingly serve as a “foreign

representative.” The Receiver has been specifically authorized in the Canadian Proceedings to act

as the Debtors’ foreign representative.                (Receivership Order ¶¶ 30-31). Additionally, the

Receivership Order specifically states, “The Receiver be at liberty and is hereby authorized and




5
    For numerous other examples of U.S. courts recognizing Canadian insolvency proceedings as “foreign
    proceedings,” see In re ATK Oilfield Transportation Inc., No. 16-70042, ECF No. 44 (Bankr. W.D. Tex. Apr.19,
    2016); In re GasFrac Energy Servs., Inc., No. 15-50161, ECF No. 46 (Bankr. W.D. Tex. Feb. 2, 2014); In re
    Angiotech Pharm., Inc., No. 11-10269, ECF No. 83 (Bankr. D. Del. Feb. 22, 2011); In re Canwest Global
    Communications Corp., et al., No. 09-15994, ECF No. 30 (Bankr. S.D.N.Y. Nov. 3, 2009); In re SemCanada Crude
    Co., No. 09-12637, ECF No. 30 (Bankr. D. Del. Aug. 27, 2009); In re Quebecor World Inc., No. 08–13814, ECF
    No. 12 (Bankr. S.D.N.Y. July 1, 2009); In re Biltrite Rubber (1984); Inc., et al., No. 09-31423, ECF No. 58 (Bankr.
    N.D. Ohio Apr. 2, 2009); In re MAAX Corp., No. 08-11443, ECF No. 37 (Bankr. D. Del. Aug. 6, 2008); In re
    Destinator Technologies, Inc., No. 08-11003, ECF No. 43 (Bankr. D. Del. June 6, 2008); In re Innova Global Ltd.,
    No. 19-10653, ECF 54 (Bankr. N.D. Okla. April 19, 2019).


                                                          17
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 18 of 33




empowered to apply to any court, tribunal, regulatory or administrative body, wherever located,

for the recognition of this Order and for assistance in carrying out the terms of this Order. . . .”

(Receivership Order ¶ 31).

       46.     The Court is therefore entitled to presume that the Receiver is a proper “foreign

representative.” See 11 U.S.C. § 1516(b). Additionally, Courts have previously considered a

receiver appointed pursuant to section 243(1) of the BIA to be a duly authorized “foreign

representative.” See, e.g., In re Calmena Energy Services Inc., No 15-30786, ECF No. 17 (Bankr.

S.D. Tex. March 5, 2015) (Brown, J.) (recognizing Canadian receivership proceeding as foreign

proceeding); In re ATK Oilfield Transportation Inc., No. 16-70042, ECF No. 44 (Bankr. W.D.

Tex., April 1, 2016) (same); In re Baronet U.S.A. Inc., No. 07-13821, ECF No. 15 (Bankr.

S.D.N.Y. Jan. 1, 2008) (same);; In re Innova Global Ltd., No. 19-10653, ECF 54 (Bankr. N.D.

Okla. April 19, 2019) (same).

       F.      The Canadian Proceedings Should Be Recognized as Foreign Main
               Proceedings Because Canada is the Location of the Debtors’ Center of Main
               Interests

       47.     A foreign proceeding shall be recognized as a “foreign main proceeding” if it is

pending in the country where the debtor has the center of its main interests. 11 U.S.C. § 1517(b).

The term “center of main interests” (“COMI”) is not defined in the Bankruptcy Code. COMI,

however, has been equated with a debtor’s principal place of business. See Bear Stearns, 374 B.R.

122, 129 (Bankr. S.D.N.Y. 2007) (citing In re Tri-Continental Exchange Ltd., 349 B.R. 627, 633–

34 (E.D. Cal. 2006)).

       G.      The COMI of the Debtors is Located in Canada Based Upon the Established
               COMI Factors

       48.     There are five (5) non-exhaustive factors in determining a debtor’s COMI: (1) the

location of those who actually manage the debtor; (2) the location of the debtor’s headquarters; (3)



                                                18
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 19 of 33




the location of the debtor’s primary assets; (4) the location of the majority of the debtor’s creditors

or the majority of creditors affected by the case; and (5) the jurisdiction whose law would apply to

most disputes. See Lavie v. Ran (In re Ran), 607 F.3d 1017, 1023 (5th Cir. 2010) (citing In re

SPhinX, Ltd., 351 B.R. 103, 117 (Bankr. S.D.N.Y. 2006) aff’d, 371 B.R. 10 (S.D.N.Y. 2007)).

       49.     The first factor, the location of those who manage the debtor, the “nerve center,” or

“principal place of business” of the Debtors, is inconclusive. In determining COMI under Chapter

15, bankruptcy courts have utilized the “nerve center” test established in Hertz Corp. v. Friend,

559 U.S. 77 (2010). See Hertz Corp. v. Friend, 559 U.S. 77, 80–81, (2010) (nerve center is where

the corporation’s high level officers direct, control, and coordinate the corporation’s activities); In

re Gandi, 2009 WL 2916908, at *2 (“While the evidence regarding center of main interest is

mixed, the court finds that the ‘nerve center’ for the [Debtors] is [in] Canada…the court concludes

that, in these circumstances, the court should find that the center of main interests for [a Texas

incorporated entity] should be Canada.”) (Unpublished disposition); In re Suntech Power Holdings

Co., 520 B.R. 399, 416 (Bankr. S.D.N.Y. 2014) (“[T]he court may consider the location of the

debtor’s ‘nerve center,’ including from where the debtor’s activities are directed and controlled, in

determining a debtor’s COMI.”); In re British Am. Isle of Venice, Ltd., 441 B.R. 713, 720 (Bankr.

S.D. Fla. 2010) (“[I]n analyzing COMI courts have drawn a parallel to the ‘nerve center’ analysis

described in [Hertz Corp.]”).

       50.     The Debtors’ ultimate parent company, BOS Ltd., is a Canadian corporation. BOS

Ltd. also conducts the Debtors’ Canadian operations and owns all of the equipment used in the

Debtors’ operations. Although the Debtors’ executive level management were recently relocated

to Houston, Texas, the Debtors, through BOS Ltd., maintain significant operations, assets, and




                                                  19
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 20 of 33




employees in three (3) offices in Canada. Thus, the Receiver submits that the first factor is

inconclusive as to the location of the Debtors’ COMI.

       51.     Nonetheless, the four remaining factors indicate that the Debtors’ COMI is in

Canada. The Debtors have two (2) main offices in Alberta, Canada. As to the location of the

Debtors’ assets, this fact also favors Canada. All of the Debtors’ equipment (the Debtors’ primary

asset) is owned by BOS Ltd. (the Canadian parent company), and each Debtor maintains one or

more bank accounts in Canada. Further, as to the location of the majority of the Debtors’ creditors

or the majority of creditors affected by the case, while the Debtors have some unsecured trade

debt, a majority of the Debtors’ debt is the secured Indebtedness owed under the Canadian Credit

Agreement. The Agent and the Lenders under the Canadian Credit Agreement are all based in

Canada.

       52.     The final factor, the jurisdictional law governing most disputes, favors Canada. As

noted above, the majority of the Debtors’ debt was incurred under the Canadian Credit Agreement.

The Canadian Credit Agreement is governed by the laws of the Province of Alberta and the laws

of Canada applicable therein. (See Canadian Credit Agreement, section 12.4 (governed by Alberta

law)). Thus, Canadian law governs the majority of the Debtors’ debt.

       53.     Accordingly, the Receiver requests that the Canadian Proceedings be recognized as

a foreign main proceeding. See In re Ernst & Young, Inc., 383 B.R. 773, 781 (Bankr. D. Colo.

2008) (finding COMI in Canada notwithstanding the fact that two standards – the location of the

debtors’ creditors and applicable law – yielded inconclusive results); In re Gandi, 2009 WL

2916908, at *2 (finding mixed factors for COMI, but finding that as “nerve center” for Canadian

debtor group was in Canada and Texas incorporated entity was controlled through Canada that

COMI for entity was in Canada).




                                                20
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 21 of 33




       H.      Alternatively, the Canadian Proceedings Should be Recognized as Foreign
               Nonmain Proceedings

       54.     In the event this Court does not recognize the Canadian Proceedings as foreign

main proceedings, the Receiver submits that the Canadian Proceedings should be recognized as a

foreign nonmain proceedings.

       55.     The Canadian Proceedings shall be recognized as a foreign nonmain proceeding if

the Debtors have an establishment in Canada. 11 U.S.C. § 1517(b)(2). “Establishment” is defined

as any place of operations where the debtor carries out a nontransitory economic activity. 11 U.S.C.

§ 1502(2). When it is apparent that an entity conducts operations in the country where a foreign

proceeding is pending, Courts will recognize the proceeding as a foreign nonmain proceeding if

foreign main proceeding recognition is denied. See e.g., SPhinX, 351 B.R. at 122.

       56.     Based upon the facts previously set forth, the Debtors hold an “establishment” in

Canada, and therefore the Receiver alternatively submits that recognition as a foreign nonmain

proceeding is warranted.

                           RELIEF RELATED TO RECOGNITION

       A.      Automatic Relief When a Foreign Proceeding is Main

       57.     Certain relief is automatic when a foreign proceeding is recognized as main. 11

U.S.C. § 1520(a). Upon recognition of a foreign proceeding that is a foreign main proceeding—

               (1)     sections 361 and 362 apply with respect to the debtor and the
                       property of the debtor that is within the territorial jurisdiction of the
                       United States;

               (2)     sections 363, 549, and 552 apply to a transfer of an interest of the
                       debtor in property that is within the territorial jurisdiction of the
                       United States to the same extent that the sections would apply to
                       property of an estate;

               (3)     unless the court orders otherwise, the foreign representative may
                       operate the debtor’s business and may exercise the rights and powers



                                                  21
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 22 of 33




                       of a trustee under and to the extent provided by sections 363 and
                       552; and

               (4)     section 552 applies to property of the debtor that is within the
                       territorial jurisdiction of the United States.

11 U.S.C. § 1520(a).

       58.     Accordingly, pursuant to 11 U.S.C. § 1520(a), the Receiver seeks such relief in the

Proposed Order attached hereto as Exhibit A.

       B.      Automatic Relief Whether or Not Foreign Proceeding is Main

       59.     Certain relief is automatic upon recognition of a foreign proceeding, whether main

or nonmain. Upon recognition of a foreign proceeding, the foreign representative may intervene

in any proceedings in a State or Federal court in the United States in which the debtor is a party.

11 U.S.C. § 1524. Upon recognition of a foreign proceeding, the foreign representative has

standing in a case concerning the debtor pending under another chapter of this title to initiate

actions under sections 522, 544, 545, 547, 548, 550, 553, and 724 (a) of the Bankruptcy Code. 11

U.S.C. § 1523(a). Accordingly, the Receiver seeks such relief in the form of the Proposed Order

attached hereto as Exhibit A.

       C.      Discretionary Relief to Protect Creditors and the Debtors

       60.     Certain discretionary relief is available upon recognition of a foreign proceeding

under 11 U.S.C. § 1521 as discussed below. The court may grant relief under section 1521 only if

the interests of the creditors and other interested entities, including the debtor, are sufficiently

protected. 11 U.S.C. § 1522(a). The Receiver contends that the discretionary relief requested is for

the protection of the creditors and the Debtors.

       D.      Discretionary Relief Whether or Not a Foreign Proceeding is Main

       61.     “Any appropriate” discretionary relief is available upon recognition of a foreign

proceeding, whether or not a foreign proceeding is main. 11 U.S.C. § 1521(a) (“Upon recognition


                                                   22
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 23 of 33




of a foreign proceeding, whether main or nonmain, where necessary to effectuate the purpose of

this chapter and to protect the assets of the debtor or the interests of the creditors, the court may,

at the request of the foreign representative, grant any appropriate relief”). In granting relief under

11 U.S.C. § 1521 to a representative of a foreign nonmain proceeding, the court must be satisfied

that the relief relates to assets that, under the law of the United States, should be administered in

the foreign nonmain proceeding or concerns information required in that proceeding. 11 U.S.C. §

1521(c). That relief includes:

               (1)     staying the commencement or continuation of an individual action or
                       proceeding concerning the debtor’s assets, rights, obligations or liabilities
                       to the extent they have not been stayed under section 1520(a);

               (2)     staying execution against the debtor’s assets to the extent it has not been
                       stayed under section 1520(a);

               (3      suspending the right to transfer, encumber or otherwise dispose of any
                       assets of the debtor to the extent this right has not been suspended under
                       section 1520(a);

               (4)     providing for the examination of witnesses, the taking of evidence or the
                       delivery of information concerning the debtor’s assets, affairs, rights,
                       obligations or liabilities;

               (5)     entrusting the administration or realization of all or part of the debtor’s
                       assets within the territorial jurisdiction of the United States to the foreign
                       representative or another person, including an examiner, authorized by the
                       court;

               (6)     extending relief granted under section 1519(a); and

               (7)     granting any additional relief that may be available to a trustee, except for
                       relief available under sections 522, 544, 545, 547, 548, 550, and 724 (a).

11 U.S.C. § 1521(a).

       62.     In addition, under 11 U.S.C. § 1521(b), upon recognition of a foreign proceeding,

whether main or nonmain, the court may entrust the distribution of all or part of the debtor’s assets

located in the United States to the foreign representative or another person, including an examiner,

authorized by the court, provided that the court is satisfied that the interests of creditors in the


                                                 23
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 24 of 33




United States are sufficiently protected. Accordingly, the Receiver seeks the above relief in the

Proposed Order attached hereto as Exhibit A.

       E.      Injunction Standards

       63.     Certain relief under section 1521 of the Bankruptcy Code (the “1521 Relief”) may

require the application of standards for injunctive relief. The standards, procedures, and limitations

applicable to an injunction may apply to relief under the following:

               11 U.S.C. §§ 1521(a)(1)(concerning staying of proceedings not already
               stayed by section 1520(a));

               1521(a)(2)(concerning staying execution against the debtor’s assets to the
               extent it has not been stayed under section 1520(a));

               1521(a)(3)(concerning suspending the right to transfer, encumber or
               otherwise dispose of any assets of the debtor to the extent this right has not
               been suspended under section 1520 (a)); and

               1521(a)(6)(concerning extending relief granted under section 1519(a)).

11 U.S.C. § 1521(e).

       F.      Factors of Injunctive Relief

       64.     The Receiver contends that it is not required that an adversary proceeding be filed

and served on all parties in interest in order to obtain injunctive relief under chapter 15. In re Ho

Seok Lee, 348 B.R. 799, 801 (Bankr. W.D. Wash. 2006) (adversary proceeding not required for

Chapter 15 injunctive relief).

       65.     The factors for injunctive relief are stated in Dallas Cowboys Cheerleaders, Inc. v.

Scoreboard Posters, Inc., 600 F.2d 1184, 1187 (5th Cir. 1979). They are discussed below.

       66.     A substantial likelihood of success on the merits. The Receiver submits that it is

likely to prevail in obtaining recognition of the Canadian Proceedings, as other courts have

consistently recognized BIA proceedings where the proper documentation has been submitted.

The Receiver also contends that the center of main interests is in Canada because, among other



                                                 24
         Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 25 of 33




reasons, the nerve center is in Canada. Accordingly, there is a substantial likelihood that the

mandatory relief under section 1520 of the Bankruptcy Code will be ordered.

        67.      Even if the Court does not find that the Canadian Proceedings are foreign main

proceedings, the Receiver submits that the facts underlying these Chapter 15 cases support a

finding that the Debtors have an establishment in Canada within the meaning of section 1502(2)

of the Bankruptcy Code, and therefore, there is a substantial likelihood that the Court will

recognize the Canadian Proceedings as foreign nonmain proceedings if the Court determines that

the Canadian proceedings should not be recognized as foreign main proceedings. In the event the

Canadian Proceedings are recognized as a foreign nonmain proceeding, the Receiver also submits

that there is a substantial likelihood that the Court will determine that the relief requested in the

Proposed Order is necessary to effectuate the purpose of Chapter 15 and to protect the assets of

the Debtors or the interests of the Debtors’ creditors pursuant to Section 1521(a) of the Bankruptcy

Code.

        68.      Discretionary relief under 11 U.S.C. § 1521 is routinely granted upon recognition

of a foreign proceeding. For instance, courts commonly approve stays,6 approve debtor-in-

possession financing,7 and apply section 365 of the Bankruptcy Code.8 Furthermore, a grant of

discretionary relief under section 1521 of the Bankruptcy Code would promote uniformity in the

administration and disposition of the Debtors’ assets and would be consistent with the policies

underlying the Bankruptcy Code. Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 999


6
  See, e.g., Collins v. Oilsands Quest Inc., 484 B.R. 593, 596-97 (S.D.N.Y. 2012); see also In re Calmena Energy
Svcs. Inc., No. 15-30786 (Bankr. S.D. Tex. Mar. 5, 2015), ECF No. 17.
7
  See, e.g., In re Essar Steel Algoma Inc., No. 15-12271 (Bankr. D. Del. Dec. 2, 2015), ECF No. 100; In re
Crystallex Int’l Corp., No. 11-14074 (Bankr. D. Del. Apr. 26, 2012), ECF No. 111; In re Biltrite Rubber (1984) Inc.,
No. 09-31423 (Bankr. N.D. Ohio Apr. 2, 2009), ECF No. 58; In re Rock Well Petroleum Inc., No. 08-20802 (Bankr.
D. Wy. Feb. 9, 2009), ECF No. 70.
8
  See, e.g., Essar Steel Algoma, No. 15-12271 (Bankr. D. Del. Dec. 2, 2015), ECF No. 100; In re Newsat Ltd., No.
15-10810 (Bankr. D. Del. May 29, 2015), ECF No. 113; In re Qimonda AG, No. 09-14766 (Bankr. E.D. Va. Nov.
19, 2009), ECF No. 180.


                                                        25
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 26 of 33




(5th Cir. 1985) (stating that “promoting uniformity in bankruptcy administration” is a goal of

bankruptcy adjudication, in the context of a motion to withdraw the reference); see also In re Vitro

S.A., 701 F.3d 1031, 1044 (5th Cir. 2012) (stating that “one of Chapter 15’s goals [is] the

furtherance of cooperation between domestic and foreign courts in cross-border insolvency

cases.”). Accordingly, the Receiver believes that it has a substantial likelihood of being granted

the requested discretionary relief under 11 U.S.C. § 1521. See, e.g., In re Rede Energia S.A., 515

B.R. 69, 91-92 (Bankr. S.D.N.Y. 2014) (“Chapter 15 thus provides courts with broad, flexible

rules to fashion relief that is appropriate to effectuate the objectives of the chapter in accordance

with comity.”); Gandi Innovations, 2009 WL 2916908 at *2 (“The court finds that it is necessary

to effectuate the purposes of this chapter and to protect the assets of the debtor and the interests of

creditors by granting appropriate relief [under section 1521]”).

       69.     A substantial threat of irreparable injury if the injunction is not issued. It is

the Receiver’s intention to continue operations of the Debtors for a period of time so that the assets

may ultimately be sold as a going concern. As such, the Receiver needs to stabilize operations and

operate in the normal course, including paying employees and ongoing expenses. If the Receiver’s

authority is not honored in the U.S., or if creditors or parties in interest take collection actions or

exercise self-help, the ordinary course operations of the Debtors and the ability of the Receiver to

effectuate a sale of assets could be jeopardized. See, e.g., In re Netia Holdings S.A., 278 B.R. 344,

352 (Bankr. S.D.N.Y. 2002) (“It is well established . . . that the dissipation of the finite resources

of an insolvent estate constitutes irreparable injury.”); In re MMG, LLC, 256 B.R. 544, 555 (Bankr.

S.D.N.Y. 2000) (“[I]rreparable harm exists whenever local creditors of the foreign debtor seek to

collect their claims or obtain preferred positions to the detriment of other creditors.”). The




                                                  26
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 27 of 33




Receivership Order provides for a stay against seizure of assets and litigation similar to the

automatic stay of 11 U.S.C. § 362(a).

        70.     Furthermore, the Receiver’s Charge, the Receiver’s Borrowings Charge, and the

Receiver’s Protections that were approved by the Canadian Court are necessary to the Receiver’s

uninterrupted operation of the Debtors’ business. Absent these protections, the Receiver will be

unable to fund the Debtors’ operations and maintain the Debtors’ employees, resulting in a

shutdown of the Debtors’ business. Thus, the Provisional Relief is necessary on an immediate

basis to protect against potential destruction of asset value, disruption to business operations, and

interference with the Receiver’s sale efforts that would result from the Debtors’ liquidity

constraints and the exercise of remedies by lenders, contract counterparties, and others pending

entry of a final order; absent this relief, the Debtors’ estates will suffer irreparable harm.

Accordingly, the failure to grant the 1521 Relief subjects the Debtors to a substantial threat of

irreparable injury, all to the detriment of the Debtors, their estates, and their creditors.

        71.     That the threatened injury to the movant outweighs any damage the

injunction might cause to the opponent. Any threatened injury to the Debtors outweighs any

damage the injunction might cause to the opponents. The 1521 Relief, if granted, would actually

benefit the Debtors’ creditors by ensuring an orderly distribution of assets and facilitate the

Canadian Proceedings, including the contemplated sale. See, e.g., In re Basis Yield Alpha Fund

(Master), Case No. 07-12762 (Bankr. S.D.N.Y. Aug. 29, 2007), Doc. No. 5 (stating that failing to

issue a restraining order against creditors could, inter alia, “undermine the Foreign

Representative’s efforts to achieve an equitable result for the benefit of all of the Foreign Debtor’s

creditors.”).




                                                  27
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 28 of 33




       72.     That the injunction will not disserve the public interest. The 1521 Relief will

not disserve the public interest. To the contrary, the 1521 Relief is in the public interest because it

sets to facilitate a cross-border reorganization that will provide a benefit to the creditors of the

Debtors. See, e.g., Cunard S.S. Co. Ltd. v. Salen Reefer Svcs. A.B., 773 F.2d 452, 458 (2d Cir.

1985) (“The granting of comity to a foreign bankruptcy proceeding enables the assets of a debtor

to be dispersed in an equitable, orderly, and systematic manner, rather than in a haphazard, erratic

or piecemeal fashion.”).

       73.     In sum, the relief sought is necessary and appropriate, in the interest of the public

and international comity, consistent with the United States public policy, and will not cause any

hardship to any party in interest that is not outweighed by the benefits of granting the requested

relief. In the event that the Court finds that the Canadian Proceedings are foreign nonmain

proceedings, the relief requested herein is still appropriate because the relief is discretionary. See

11 U.S.C. § 1521 (“Upon recognition of a foreign proceeding, whether main or nonmain . . . the

court may, at the request of the foreign representative, grant any appropriate relief . . . .”). The

Receiver submits that the Court should exercise its discretion in this matter to assure an

economical, expeditious, and equitable administration of the Debtors’ estates. Without such relief,

the Debtors will be exposed to the risk of voluminous litigation and other actions against the

estates, their assets and the Receiver in the United States, which would result in a “race to the

courthouse” among creditors and other parties in interest, and thus, threaten the Receiver’s efforts

to maximize the Debtors’ estates for the benefit of the Debtors’ creditors.

       G.      No Bond

       74.     The Receiver respectfully suggests that no bond be required under Fed. R. Bankr.

P. 7065 and Fed. R. Civ. P. 7065(c). A temporary restraining order or preliminary injunction may

be issued on application of a debtor, trustee, or debtor in possession without compliance with Rule


                                                  28
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 29 of 33




65(c). FED. R. BANKR. P. 7065. The Receiver, who is carrying out his duties under the BIA, the

Judicature Act, and the Receivership Order, is akin to a trustee, and any bond would necessarily

come from the Debtors’ assets.

       H.      Comity

       75.     If the court grants recognition, and subject to any limitations that the court may

impose consistent with the policy of Chapter 15, a court in the United States shall grant comity or

cooperation to the foreign representative. 11 U.S.C. § 1509(b)(3). Consistent with section 1501 of

the Bankruptcy Code, the court shall cooperate to the maximum extent possible with a foreign

court or a foreign representative, either directly or through the trustee. 11 U.S.C. § 1525(a).

Accordingly, the Receiver seeks comity and cooperation of this Court with respect to the Canadian

Court and its Receivership Order.

       76.     A central tenet of Chapter 15 is the importance of comity in cross-border insolvency

proceedings. Ad Hoc Group of Vitro Noteholders v. Vitro SAB De CV (In re Vitro SAB De CV),

701 F.3d 1031, 1053 (5th Cir. 2012). The Supreme Court defined comity as follows:

       “Comity,” in the legal sense, is neither a matter of absolute obligation, on the one
       hand, nor of mere courtesy and good will, upon the other. But it is the recognition
       which one nation allows within its territory to the legislative, executive, or judicial
       acts of another nation, having due regard both to international duty and
       convenience, and to the rights of its own citizens, or of other persons who are under
       the protection of its laws.

Hilton v. Guyot, 159 U.S. 113, 143 (1895); see also Vitro 701 F.3d at 1043-44.

       77.     The exceptions to comity are construed especially narrowly when the foreign

jurisdiction is like Canada, a sister common law jurisdiction with procedures akin to those in the

United States. Clarkson Co. v. Shaheen, 544 F.2d 624, 630 (2d Cir. 1976) (finding that clear and

convincing evidence of fraud is required to successfully attack a foreign judgment; the court held

that it would contravene the public policy of New York and the doctrine of comity not to recognize



                                                 29
           Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 30 of 33




the Canadian judgment in these circumstances); see also In re Petition of Davis, 191 B.R. 577, 587

(Bankr. S.D.N.Y. 1996) (stating that “Courts in the United States uniformly grant comity to

Canadian proceedings” and noting that Canada is a sister common law jurisdiction with the United

States).

           78.   The extension of comity to Canadian orders has continued since the 2005 enactment

of Chapter 15. See In re Metcalfe & Mansfield Alternative Invs., 421 B.R. at 698-99 (extending

comity to Canadian CCAA order providing for a third party release and citing numerous cases

where American courts have extended comity to Canadian judgments); Raymond Chabot Inc. v.

Serge Cote Family Tr. & Pub. Storage, No. 6:14-CV-03392-MGL, 2014 WL 4198831, at *3, n.1

(D.S.C. Aug. 22, 2014) (entering temporary restraining order assisting Canadian bankruptcy

receiver and noting “the widely-accepted view that Canadian judgments are entitled to recognition

and enforcement here”); Collins v. Oilsands Quest, Inc., 484 B.R. 593, 597 (S.D.N.Y.

2012)(bankruptcy court enforced Canadian court stay from in CCAA noting “the question here is

not whether this Court should grant a stay in the first instance, but whether should accord comity

and deference to the stay orders entered by the Alberta Court. The Court concludes that in light of

the comity principles laid out above, the Court must defer to the procedures set forth in the

Canadian Proceedings and enforce the stay.”). Accordingly, the Receiver requests that the Court

grant comity to, and final recognition and enforcement of, the Receivership Order.

           79.   Moreover, the Bankruptcy Court for the Southern District of Texas has recognized

the importance of comity in chapter 15 proceedings. See Guidelines for Communication and

Cooperation between Courts in Cross-Border Insolvency Matters, General Order 2019-2 (the

“Cross-Border Guidelines”). For example, the Cross-Border Guidelines provide that: “The

overarching objective of these Guidelines is to improve in the interests of all stakeholders the




                                                30
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 31 of 33




efficiency and effectiveness of cross-border proceedings relating to insolvency. . .by enhancing

coordination and cooperation among courts under whose supervision such proceedings are being

conducted.” The Cross-Border Guidelines then include a non-exhaustive list of guidelines to

promote efficient coordination with the foreign court, protect stakeholders’ interests, preserve the

debtor’s assets, and to share information to reduce costs, among others.

                             BASIS FOR EMERGENCY RELIEF

       80.     Pursuant to Bankruptcy Rule 6003, which empowers a court to grant relief within

the first twenty-one (21) days after the commencement of a chapter 11 case “to the extent that

relief is necessary to avoid immediate and irreparable harm,” and Local Rule 9013-1(i), the

Receiver respectfully request emergency consideration of this motion. Contemporaneously with

the filing of this Petition, the Receiver has filed the Receiver’s Emergency Ex Parte Application

for Temporary Restraining Order and Relief Pursuant to Sections 105(a) and 1519 of the

Bankruptcy Code (the “TRO Application”). The Receiver has requested emergency consideration

of the TRO Application. If granted, the relief requested in the TRO Application would only extend

for the first fourteen (14) days of these Chapter 15 cases. Accordingly, the Receiver requests

consideration of the Petition on less than twenty-one (21) days’ notice so that the Receiver can

obtain an extension of any relief granted in connection with the TRO Application and continued

legal authority and control over the Debtors’ assets located in the United States so as to avoid loss

and to maximize the potential return to creditors. Furthermore, “[a] petition for recognition of a

foreign proceeding shall be decided upon at the earliest possible time.” 11 U.S.C. § 1517(c).

                                         CONCLUSION

       81.     The Receiver respectfully requests that this Court recognize the Canadian

Proceedings as foreign main proceedings, and grant the relief requested herein. The Receiver




                                                 31
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 32 of 33




alternatively requests recognition as foreign nonmain proceedings, and that the Court grant the

relief requested herein.

 Dated: May 5, 2020
 Houston, Texas
                                        Respectfully submitted,

                                        HAYNES AND BOONE, LLP


                                        By: /s/ Charles A. Beckham, Jr.
                                            Charles A. Beckham, Jr.
                                            Texas State Bar No. 02016600
                                            charles.beckham@haynesboone.com
                                            Kelli S. Norfleet
                                            Texas State Bar No. 24070678
                                            kelli.norfleet@haynesboone.com
                                            1221 McKinney Street, Suite 2100
                                            Houston, Texas 77010
                                            Telephone.: (713) 547-2000
                                            Facsimile: (713) 547-2600

                                            -and-

                                            Sally L. Dahlstrom
                                            Texas State Bar No. 24092314
                                            sally.dalstrom@haynesboone.com
                                            2323 Victory Avenue, Suite 700
                                            Dallas, TX 75219
                                            Telephone: (214) 651-5000
                                            Facsimile: (214) 651-5940

                                            ATTORNEYS FOR CANADIAN RECEIVER




                                              32
        Case 20-32465 Document 5 Filed in TXSB on 05/05/20 Page 33 of 33




                                 CERTIFICATE OF SERVICE

       I hereby certify that contemporaneously with the filing of the foregoing, I directed noticing
agent Stretto to serve a copy of the foregoing on parties in interest in this case. The Receiver will
supplement this certificate of service with proof of service and a copy of such service list.

                                                 /s/ Charles A. Beckham, Jr.
                                                 Charles A. Beckham, Jr.




                                                 33
